  8:20-cv-00422-RGK-PRSE Doc # 14 Filed: 01/04/21 Page 1 of 3 - Page ID # 34




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TANYA NICOLE SAUERMILCH                                       8:20CV422
PEREZ,

                     Plaintiff,                           MEMORANDUM
                                                           AND ORDER
       vs.

STATE OF IOWA, PATTAWATAMIE
COUNTY SHERIFF, POLICE DEPT,
EMT 911 AMBULANCE, and
HIGHWAY PATROL HIPPA,

                     Defendants.


       Plaintiff, a non-prisoner, filed her Complaint (Filing 1) on October 14, 2020,
and subsequently was granted leave to proceed in forma pauperis. The court
conducted an initial review of the Complaint pursuant to 28 U.S.C. § 1915(e)(2) and,
in a Memorandum and Order entered on October 22, 2020, determined Plaintiff had
failed to state a claim upon which relief may be granted. However, the court on its
own motion gave Plaintiff leave to amend. Plaintiff timely filed an Amended
Complaint (Filing 7) on October 26, 2020, which will now be reviewed pursuant to
§ 1915(e)(2).1 Also before the court a motion for victim assistance and appointment


      1
         The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B). Pro se plaintiffs must
set forth enough factual allegations to “nudge[ ] their claims across the line from
conceivable to plausible,” or “their complaint must be dismissed.” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.”). “The essential function of a complaint under the
  8:20-cv-00422-RGK-PRSE Doc # 14 Filed: 01/04/21 Page 2 of 3 - Page ID # 35




of counsel (Filing 9), a motion to amend damages (Filing 10), and a motion for
miscellaneous relief (Filing 11),2 which were filed on November 17 and 18, 2020.

       In her original Complaint, which the court liberally construed as asserting one
or more civil rights claims under 42 U.S.C. § 1983, Plaintiff sought to recover $25
million in damages for alleged “imprisionment, cruelty, inhuman treatment,
badering, denied reporting crimes, teroistic acts, abuse, intimidation, teroistic
threats, treason, false imprisionment, intrapment.” (Filing 1 at 4 (unedited).) Because
Plaintiff did not allege any facts to support these claims—such as describing how,
when, and where she was injured, and by whom—it could not reasonably be inferred
that Plaintiff’s rights under the United States Constitution or federal statutes were
violated by any defendant. In Plaintiff’s Amended Complaint, she asks for $55
million in damages, but only alleges: “When to Iowa to try Reprort Civil Rights
violations and Human trafficking fears and I ended up at pounca casino I” (Filing 7
at 4 (unedited).) In a supplemental filing on November 20, 2020 (Filing 13), Plaintiff
indicates she filed a police report and has license plate numbers of witnesses, but no
facts are provided.

       Plaintiff has not corrected the pleading defects that were noted by the court in
its previous Memorandum and Order.3 Because the court has already given Plaintiff


Federal Rules of Civil Procedure is to give the opposing party ‘fair notice of the
nature and basis or grounds for a claim, and a general indication of the type of
litigation involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848
(8th Cir. 2014) (quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)).
However, “[a] pro se complaint must be liberally construed, and pro se litigants are
held to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849
(internal quotation marks and citations omitted).
        2
          Although Filing 11 was docketed as a “Motion to Amend Damages,” it only
references Filing 10, in which Plaintiff asks the court to “throw out my first dollar
amount for punitive damages” and replace it with a figure of $150 million. Filing 11
does not seek any additional relief with respect to the present case.
        3
          In a Memorandum and Order entered on the same date in Case No.
8:20CV416, the court also explained that a State cannot be sued for damages under
§ 1983, and that police departments and other municipal departments or agencies are
not suable entities. The court further explained that in order to hold a county or city
                                           2
  8:20-cv-00422-RGK-PRSE Doc # 14 Filed: 01/04/21 Page 3 of 3 - Page ID # 36




leave to amend, with specific instructions which she has ignored, this action will be
dismissed as frivolous. No further leave to amend will be granted because it is
apparent that any amendment would be futile. Plaintiff’s motions will be denied
without prejudice, as moot.

      IT IS THEREFORE ORDERED:

         1. This action is dismissed without prejudice, as frivolous.

         2. Judgment shall be entered by separate document.

         3. Plaintiff’s motion for victim assistance and appointment of counsel
            (Filing 9) is denied without prejudice, as moot.

         4. Plaintiff’s motion to amend damages (Filing 10) is denied without
            prejudice, as moot.

         5. Plaintiff’s motion for miscellaneous relief (Filing 11) is denied without
            prejudice, as moot.

      Dated this 4th day of January, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




liable, it must be shown that a municipal policy or custom, or a failure to train and
supervise municipal employees, caused the alleged violation. None of the defendants
named in the present case are proper defendants, nor is there any claimed basis for
imposing municipal liability.
                                         3
